     Case 2:17-cr-00405-JMV Document 26 Filed 03/31/21 Page 1 of 2 PageID: 85
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Roberto Oyola                                                         Cr.: 17-00405-001
                                                                                       PACTS #: 3785843

Name of Sentencing Judicial Officer:    THE HONORABLE JOHN MICHAEL VAZQUEZ
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/20/2018

Original Offense:   Count One: Felon in Possession of a Firearm 18 U.S.C. § 922(g)(1), Class C Felony.

Original Sentence: 37 months imprisonment, 3 years supervised release

Special Conditions: Substance Abuse Testing/Treatment, and Life Skills/Educational Services.

Type of Supervision: Supervised Release                        Date Supervision Commenced: 11/04/2020

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   The offender has violated the mandatory supervision condition which states
                     'You must refrain from the illegal possession and use of drugs, including
                     prescription medication not prescribed in your name, and must submit to
                     urinalysis or other forms of testing to ensure compliance. It is further
                     ordered that you must submit to evaluation and treatment, on an
                     outpatient or inpatient basis, as approved by the U.S. Probation Office.
                     You must abide by the rules of any program and must remain in
                     treatment until satisfactorily discharged by the Court. You must alert all
                     medical professionals of any prior substance abuse history, including any
                     prior history of prescription drug abuse. The U.S. Probation Office will
                     supervise your compliance with this condition.
                     On March 10, 2021, Oyola submitted a urine sample which was positive for
                     THC Metabolite. The sample was confirmed by the national lab under
                     specimen # B04529993.


U.S. Probation Officer Action:

The probation office will increase urine testing and if Oyola continues to submit positive results; he will
be referred to a substance abuse treatment program. Please allow this letter to serve as a formal written
reprimand for his positive drug screen.
    Case 2:17-cr-00405-JMV Document 26 Filed 03/31/21 Page 2 of 2 PageID: 86
                                                                                         Prob 12A – page 2
                                                                                            Roberto Oyola




                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Shannan DaSilva


                                                        By:   SHANNAN P. DASILVA
                                                              U.S. Probation Officer

/ spd

APPROVED:

Elisa Martinez                              03/29/2021

ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                 Sign
                                                                 Si gnature of Judicial Office
                                                                 Signature                   er
                                                                                        Officer


                                                              3/31/21
                                                                             Date
